Citation Nr: 0921537	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-21 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostatitis, to 
include as due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which granted service connection 
for PTSD, evaluated as 50 percent disabling.  A March 2009 
rating decision assigned a 70 percent evaluation, effective 
the date of the claim.  Inasmuch as the veteran has continued 
to express dissatisfaction with this rating, has otherwise 
not withdrawn his appeal, and in light of the fact that the 
maximum schedular disability rating has not been assigned to 
date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


This case is also on appeal from an April 2006 rating 
decision that denied service connection for chronic 
prostatitis.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, reflects that 
the Veteran's PTSD does not result in gross impairment in 
thought processes or communication; persistent 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  

2.  The competent medical evidence does note show that the 
Veteran incurred or aggravated prostatitis during active 
duty.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2008).

2.  Service connection for prostatitis, to include as due to 
exposure to herbicide, is not warranted.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim for an increased initial evaluation for 
PTSD arises from his disagreement with an initial evaluation 
following a grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the Veteran's claim for service connection 
for prostatitis, the VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in December 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records.  The Veteran submitted private medical records.  The 
appellant was afforded VA medical examinations for PTSD in 
June 2004 and April 2009. 

VA did not conduct an examination for the Veteran's 
prostatitis claim.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
prostatitis.  There is no competent medical evidence of this 
condition until more than three decades after separation, and 
no competent medical evidence, based on a review of service 
medical records, linking it to his service.  Thus, the Board 
finds that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical examination or opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An initial evaluation in excess of 70 percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 70 percent evaluation for 
PTSD is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities: speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Diagnostic 
Code 9411.

The record includes three reports from the Veteran's private 
treating psychologist.  A May 2004 report relates that the 
Veteran's PTSD was severe and resulted in a thought disorder.  
An August 2005 report relates that the Veteran had severely 
impaired judgment.  

In a July 2006 neuropsychological evaluation report, the 
psychologist noted that the Veteran met the criteria for 
minimally a 70 percent evaluation.  The examiner noted that 
the Veteran had a thought disorder and had tried various 
anti-psychotic medications without benefit.  The Veteran's 
judgment and thinking skills were severely impaired, as was 
his mood.  The Veteran was unable to accurately process 
incoming auditory data, which was essential in communication 
with others.  The Veteran had gross impairment in thought 
processes and communication.  He wore the same clothes 
basically day after day.  His daily existence was a danger to 
his continued health.  His nightmares were persistent and so 
vivid that they bordered on hallucinations.  His judgment was 
poor and he had suicidal ideations.  He was unable to do 
problem solving thinking.   

Turning to the relevant VA medical records, VA treatment 
records dated within the appeal period also reflect treatment 
for PTSD.  The Veteran had GAF scores of 50 in September 
2005, February 2006 and November 2008.  He had a score of 49 
in February 2007.  

The report of a June 2004 VA examination for PTSD relates 
that the examiner reviewed the Veteran's claims file and 
medical records, and sets forth the relevant social history 
and presenting problems.  On examination, the Veteran's 
thought, content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  He was 
able to maintain his personal hygiene and perform his ADLs.  
He was alert and oriented times four.  There as no evidence 
of gross memory loss or impairment, and speech was linear and 
coherent with normal rate and volume.  The pertinent Axis I 
diagnosis was PTSD, chronic.  His GAF score was 45, current.  

A March 2, 2009, VA psychology consultation note reveals that 
the Veteran had no current suicidal ideation/plan /intent.  
He was divorced several times and lived with his wife.  They 
had relocated to be nearer to their 18-year old daughter at 
the University of Tampa.  The Veteran reported sometimes 
seeing things that others did not see, solely when going into 
a dark room, consisting of a man with a hat that had ribs on 
it.  He readily acknowledged the unreality of it, thought it 
was mood dependent, and noted that thinking or talking about 
it brought it on.  The Veteran was appropriately dressed and 
well groomed.  He appeared to be alert and oriented times 
four although this was not formally assessed.  His memory was 
intact and could reconstruct the details of recent as well as 
remote past in an apparently accurate fashion without the 
benefits of notes or prompts.  The rate and tone of his 
speech were unremarkable.  His thought was logical and goal-
oriented with no evidence of a formal thought disability.  
There was no suicidal or homicidal ideation, plan or intent.  
Diagnostic impressions were PTSD; depressive disorder, NOS; 
and rue out psychotic disorder NOS vs. major depression with 
psychotic features.  

A March 21, 2009, psychiatric outpatient evaluation resulted 
in an Axis I diagnosis of PTSD.  The Axis V GAF score was 50.  

The report of an April 2009 C&P examination notes that the 
Veteran's claims file and medical records were reviewed, 
including the recent VA outpatient evaluations and 
consultation reports discussed above.  The April 2009 C&P 
examination found that Veteran was clean, neatly groomed and 
appropriately dressed.  Speech was unremarkable.  His 
attention was intact, he was oriented in three spheres, and 
thought process and content were unremarkable.  He had no 
delusions or hallucinations, or inappropriate behavior.  
There were no suicidal or homicidal thoughts.  He was able to 
maintain minimum personal hygiene.  He was a retired postal 
worker.  He had retired in December 2008 because he could not 
handle the stress.  The Axis I diagnosis was PTSD, major 
depression.  The Axis V GAF score was 49.  The examiner 
concluded that there was no total occupational and social 
impairment due to PTSD signs and symptoms.  The PTSD signs 
and symptoms did result in deficiencies in the areas of 
judgment, thinking, family relations, work, mood or school.  
The examiner observed that the Veteran recently retired after 
38 years at he post office.  Though his ability to manage 
stress was not as good as it once was, he did not meet the 
criteria for 100 percent disability and therefore was not 
considered unemployable by VA standards.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a 100 percent evaluation for PTSD.  The 
foregoing records simply do not show total occupational and 
social impairment.  The Board is aware that there is private 
medical evidence of a thought disorder and communication 
problems.  However, there is no evidence of what can be 
described as gross impairments in thought processes or 
communication.  The Board is also aware that the Veteran's 
nightmares border on hallucinations.  However, the Veteran 
readily acknowledged that his reported occasional vision of a 
man in a dark room was unreal.  

Although the Veteran retired from his job after 38 years due 
to stress, the April 2009 VA examination found that he did 
not have total occupational and social impairment due to 
PTSD, and was not unemployable by VA standards.  

Moreover, the VA and private medical records include no 
evidence of grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The Board recognizes that the Veteran's GAF scores represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2008).  Even so, these scores do not reflect 
the criteria for a 100 percent evaluation under the Rating 
Schedule.

The Board is aware of the Veteran's own general assertions as 
to the severity of his PTSD.  However, these contentions do 
not support his claim.  As a general matter, lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The Veteran himself, as 
a layperson, is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Despite the Veteran's assertions, the medical record before 
the Board shows that the manifestations of his PTSD do not 
satisfy the diagnostic criteria for an evaluation in excess 
of 70 percent.  As a result, his assertions do not constitute 
evidence that this disability warrants an increased initial 
evaluation.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an initial evaluation in excess of 70 percent 
for PTSD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Service connection for prostatitis, to include as due to 
exposure to herbicide  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The Veteran served in Vietnam, and therefore exposure to 
herbicides is presumed. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, prostate 
cancer, but not prostatitis, shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e).  The Secretary of the Department of Veterans 
Affairs (Secretary) has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In this case, the Veteran does not allege that he has 
prostate cancer, which is a presumptive disability, but that 
he has prostatitis, which is not a presumptive disability, 
due to exposure to herbicides.  Accordingly, this claim for 
service connection will be considered only on a direct basis.  
See Combee, supra.

The Veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
prostatitis.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
Veteran's separation from service.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

Recent VA treatment records reflect benign prostatic 
hypertrophy.  Private medical records dated during and since 
2004 reflect diagnoses and treatment for obstructive benign 
prostatic hypertrophy, ongoing prostatitis, recurrent 
prostatitis and chronic prostatitis.  A January 2006 report 
notes chronic prostatitis dating back many years but offers 
no specifics as to its date of onset.

The VA and private post-service medical records do not 
support service connection.  They simply do not link the 
Veteran's prostatitis to his service, or to any exposure to 
herbicides during service.  The Board also finds it 
significant that the earliest evidence of prostatitis is 
dated more than three decades after the Veteran's separation 
from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

The Veteran implicitly contends that the symptoms of 
prostatitis have continued since active duty.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity 
of prostatitis since service, his opinions are outweighed by 
the competent medical evidence.  Simply stated, the Board 
finds that the service treatment records (containing no 
complaints, symptoms, findings or diagnoses related to 
prostatitis) and post-service medical records (containing no 
competent medical evidence of complaints, symptoms, findings 
or diagnoses of prostatitis for many years after service, and 
no competent medical evidence linking any post-service 
prostatitis to the Veteran's service or exposure to 
herbicides during service) outweigh the Veteran's 
contentions.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for prostatitis, to 
include as due to exposure to herbicide.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied.

Service connection for prostatitis, to include as due to 
exposure to herbicide, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


